Name: Decision of the EEA Joint Committee No 26/94 of 2 December 1994 amending Annex X (Audiovisual services) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  European construction
 Date Published: 1994-12-29

 29.12.1994 EN Official Journal of the European Communities L 339/85 DECISION OF THE EEA JOINT COMMITTEE No 26/94 of 2 December 1994 amending Annex X (Audiovisual services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Council resolution 94/C 181/02 of 27 June 1994 on a framework for Community policy on digital video broadcasting (1) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in Annex X to the Agreement after point 1 (Council Directive 89/552/EEC): ACTS OF WHICH THE CONTRACTING PARTIES SHALL TAKE NOTE The Contracting Parties take note of the contents of the following acts: 2. 394 Y 0702(02): Council resolution 94/C 181/02 of 27 June 1994 on a framework for Community policy on digital video broadcasting (OJ No C 181, 2. 7. 1994, p. 3). Article 2 The texts of resolution 94/C 181/02 in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 2 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No C 181, 2. 7. 1994, p. 3.